Exhibit 10.3 Resignation of Jennifer Davis
 
ROSS MILLER
Secretary of State
202 North Carson Street
Carson, City, Nevada 89701-4201
Website: secretaryofstate.biz


Certificate of Resignation
of Officer, Director, Manager,
Member, General Partner,
Trustee or Subscriber




USE BLACK INK ONLY – DO NOT
HIGHLIGHT                                                 ABOVE SPACE IS FOR
OFFICE USE ONLY

 
                                                                           
Certificate of Resignation of
                                                                      Officer,
Director, Manager, Member,
                                                                  General
Partner, Trustee or Subscriber


 
1.  The name and title(s) of person that desires to resign*:


JENNIFER
DAVIS                                                                                                                                                              
SECRETARY 
(Name)                                                                                                                                                                                
(Title(s))
 
 
2.  The name and file number of the entity for which resignation is being made:


PEBBLE BEACH ENTERPRISES,
INC.                                                                                                                     
C20412-2004 
(Name of
Entity)                                                                                                                                                          
(File Number)




3.  Signature:   /s/Jennifer Davis 


 
* Resignation of one person from one entity per form.


 
FILING FEE:  $75.00 PER FORM
 
This form must be accompanied by appropriate fees.                         
Nevada Secretary of State Resignation of Officer 2007
                                                                                                                                                                               
 Revised on: 01/01/07
